   Case: 1:16-cv-07643 Document #: 137 Filed: 06/21/21 Page 1 of 2 PageID #:1018




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

FLORENCE MUSSAT, M.D., S.C.,                         )
on behalf of plaintiff and                           )
the class members defined herein,                    )
                                                     )
               Plaintiff,                            )       16 C 7643
                                                     )
               v.                                    )       Judge Tharp
                                                     )       Magistrate Judge Weisman
ENCLARITY INC.,                                      )
and JOHN DOES 1-10,                                  )
                                                     )
               Defendants.                           )

                               STIPULATION OF DISMISSAL

       Plaintiff Florence Mussat, M.D., S.C. (“Plaintiff”) and Defendant Enclarity Inc.

(“Defendant”), pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to the dismissal of

Plaintiff’s individual claims against Defendant with prejudice and without costs. Plaintiff

dismisses the claims asserted on behalf of a putative class against Defendant without prejudice

and without costs. Plaintiff dismisses its claims against defendant John Does 1-10 without

prejudice and without costs.


Respectfully submitted,


s/ Heather Kolbus                                    s/ Tiffany Cheung (w/ consent)
Daniel A. Edelman                                    Tiffany Cheung
Heather Kolbus                                       MORRISON & FOERSTER LLP
EDELMAN, COMBS, LATTURNER                            425 Market Street
       & GOODWIN, LLC                                San Francisco, CA 94105
20 S. Clark Street, Suite 1500                       (415) 268-7000
Chicago, IL 60603
(312) 739-4200
                                                     John Ellis
Curtis C. Warner                                     ELLIS LEGAL P.C.
5 E. Market St., Suite 250                           250 S. Wacker Drive, Suite 600
Corning, NY 14830                                    Chicago, IL 60606
   Case: 1:16-cv-07643 Document #: 137 Filed: 06/21/21 Page 2 of 2 PageID #:1019




                                CERTIFICATE OF SERVICE


        I, Heather Kolbus, hereby certify that on June 21, 2021, I caused a true and accurate copy
of the foregoing document to be filed via the Court’s CM/ECF system, which caused notice via
email to be sent to the following parties:

       John Ellis – jellis@ellislegal.com
       Ellis Legal P.C.
       200 West Madison Street, Suite 1940
       Chicago, IL 60606

       Tiffany Cheung – tcheung@mofo.com
       Morrison & Forester LLP
       425 Market Street
       San Francisco, CA 94105

       Curtis C. Warner – cwarner@warner.legal
       Warner Law Firm, LLC
       5 East Market Street, Suite 250
       Corning, NY 14830

                                             s/ Heather Kolbus
                                             Heather Kolbus


Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200
(312) 419-0379 (FAX)
